DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract mathematical algorithm without significantly more. The claim(s) recite(s) in algorithm for abstract mathematical computations. This judicial exception is not integrated into a practical application because only recites the abstract algorithm for mathematical computations on an abstract data structure. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they only recite an abstract algorithm for mathematical computations on an abstract data structure without reciting any structural apparatus/device that can raise the abstract algorithm to the level of practical application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 9-18 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen; Dung Viet et al. (US 9537508 B1, hereafter referred to as Nguyen), YANG; KYEONGCHEOL et al. (US 20190190539 A1, hereafter referred to as Yang) and Caudill; Harrison (US 9755732 B1, hereafter referred to as Caudill).

Rejection of claims 1 and 16:
Nguyen clearly suggests a receiver to receive a high bandwidth signal; and a low-density parity-check LDPC decoder to apply error correction to the received high bandwidth signal (Figure 1 and Col. 15, lines 1-15 clearly suggests  a receiver to receive a high bandwidth signal/received vector; and a low-density parity-check LDPC decoder 116 to apply error correction to the received high bandwidth signal).
Nguyen clearly suggests a low-density parity-check LDPC decoder to decode a codeword of length C, with check node computations performed as N+1 segments of Figures 1 & 2; and, col. 5, line 41 to col. 6, line 10 in Nguyen clearly suggests a low-density parity-check LDPC decoder 116 to decode a codeword of length C=m, with check node computations performed as N+1=w-1 segments of check nodes, where N=w is an integer greater than one, and where N=w segments of the check nodes are connected to a different C/N segment of the codeword and one segment corresponding to Hw of the check nodes has connections to the codeword of length C=m).
Yang, in an analogous art, clearly suggests compute hardware to decode the codeword, including to perform computations for separate segments of C/N bits of the codeword with the N segments of the check nodes, including to adjust the decode computations based on an expected error rate for selected segments of the codeword (Figures 3 & 4 in Yang clearly suggests compute hardware 120 to decode the codeword, including to perform computations in steps S230, S240 & S250 for separate segments/DATA of C/N bits of the codeword with the N segments/DATA of the check nodes, including to adjust the decode computations in step S280 based on an expected error rate for selected segments/DATA of the codeword whereby the error rate is calculated in step S270).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nguyen with the teachings of Yang by including use of compute hardware to decode the codeword, including to perform computations for separate segments of C/N bits of the codeword with the N 
Caudill, in an analogous art, teaches calculating an expected error rate/BER (Col. 17, line 63 to col. 18, line 16 in Caudill).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nguyen and Yang with the teachings of Caudill by including use of compute hardware to calculate an expected error rate/BER.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of use of compute hardware to calculate an expected error rate/BER would have provided a control input (Col. 17, line 63 to col. 18, line 16 in Caudill).

Rejection of claims 2 and 17:
Paragraph [0009] on page 1 and Figures 3 & 4 of Yang teaches wherein the compute hardware 120 to adjust the decode computations in step S280 comprises the 120 to adjust a log likelihood ratio (LLR) of a segment of codeword based on the expected error rate (Note: Col. 17, line 63 to col. 18, line 16 in Caudill teaches calculating an expected error rate/BER).

Rejection of claims 3 and 18:
The Examiner would like to point out that all zero syndromes inherently indicate no error. In Step S260 of Figure 4 in Yang decoding computations come to an end when no errors found in er is ror corrected data is outputted in Step S290.

Rejection of claims 9-11 and 21.
Figures 1 & 2; and, col. 5, line 41 to col. 6, line 10 in Nguyen clearly suggests clearly suggests specific embodiments with specific values for C=m.

Rejection of claim 12:
The Examiner would like to point out that all zero syndromes inherently indicate no error. In Step S260 of Figure 4 in Yang decoding computations come to an end when no errors found in error corrected data is outputted in Step S290.

Rejection of claims 13 and 22.
Figures 1 & 2; and, col. 5, line 41 to col. 6, line 10 in Nguyen clearly suggests clearly suggests that segments may be decoded independently and if error still exists in any segments after decoding segments the H matrix codeword can be decoded to correct errors that could be corrected during segment decode.


Rejection of claim 14:
Figure 3 in Yang teaches wherein the LDPC decoder comprises an LDPC decoder of a memory device.

Rejection of claim 15:
Figure 1 in Nguyen clearly suggests wherein the LDPC decoder comprises an LDPC decoder of a communication subsystem.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen; Dung Viet et al. (US 9537508 B1, hereafter referred to as Nguyen), YANG; KYEONGCHEOL et al. (US 20190190539 A1, hereafter referred to as Yang), Caudill; Harrison (US 9755732 B1, hereafter referred to as Caudill) and PALANGAPPA; Poovaiah M. et al. (US 20190326930 A1, hereafter referred to as PALANGAPPA).

Rejection of claim 23:
PALANGAPPA, in an analogous art, teaches a host processor device coupled to the receiver; a display communicatively coupled to a host processor; a network interface communicatively coupled to a host processor; or a battery to power the system (claim 19 on page 13 of PALANGAPPA).
.

Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
US 20190326930 A1 is directed to an elderly PC code for a host processor device coupled to a receiver, a display, a network interface and a battery to power the system; and, was used in a 103 rejection, above.

US 9537508 B1 is directed to parity check matrices having nonzero sub matrices along the diagonal of the parity check matrix and zero matrices everywhere else whereby the sub matrices can be used independently from each other during decoding of respective segments; and, was used in a 103 rejection, above.
US 20180262215 A1 it is directed to optimizing log likelihood ratio values for use in an LDPC decoder; and, is a good teaching reference.
US 9755732 is directed to the use of calculating expected error rates for use in controlling fault-tolerant communications for battery powered communication devices; and, was used in a 103 rejection, above.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D TORRES/           Primary Examiner, Art Unit 2112